AMERICAN INDEPENDENCE FUNDS TRUST 230 Park Avenue, Suite 534 New York, NY10169 (212) 488-1331 April 29, 2014 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) “Sticker” Supplement Pursuant to Rule497(e) of the Securities Act of 1933, as amended SEC File Numbers: 811-21757; 333-124214 Dear Sir/Madam: The interactive data file included as an exhibit to this filing mirrors the risk/return summary information in a supplement, dated April 3, 2014, to the Prospectus, dated March 1, 2014, for the American Independence Boyd Watterson Short-Term Enhanced Bond Fund, a series of the Registrant. Such supplement (accession number: 0001324443-14-000055) is incorporated by reference into this Rule 497 Document. The purpose of this filing is to submit an exhibit containing interactive data format risk/return summary information for the Boyd Watterson Short-Term Enhanced Bond Fund using the eXtensible Business Reporting Language (XBRL). Sincerely, /s/ Susan L. Silva Susan L. Silva Treasurer and Assistant Secretary
